DETAILED ACTION
1.       Receipt of Applicants’ amendments and arguments/remarks 2/16/2021 are acknowledged. Applicant’s election without traverse of Group I  in the reply filed on 2/16/2021 is acknowledged. Claims 71-72 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021. Applicants did not elect the species as requested however, in light of the cited prior art reference disclosing “tablet” is defined as pellets or capsules (see para 0022 of Ramtoola et al.) the species has been withdrawn by the Examiner. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 10/29/219 is acknowledged. 

Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-69 rejected under 35 U.S.C. 103 as being unpatentable over Ramtoola et al. (US 2004/0180086), Dudhara et al. ( US 2004/0180088), Devane et al. (US 2005/0090554) and Vergnault et al. (US 20017/0319698). 
	Ramtoola et al. (US 2004/0180086) (hereinafter Ramtoola et al.) disclose gastro-retentive dosage forms for prolonged delivery of levodopa and carbidopalevodopa (abstract). The dosage forms comprise a tablet containing a gas-generating agent sealed within an expandable, hydrophilic, water-permeable and substantially gas-
	Ramtoola et al. does not disclose pyridostigmine as the active ingredient or use of a copolymer based on ethyl acrylate, methyl methacrylate and trimethylamonioethyl methacrylate chloride (1:2:0.2) for the permeable elastic membrane. 
	Dudhara et al. ( US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising a controlled release core comprising a drug, highly swellable polymer and a gas generating agent, said core being capable of welling and achieving flotation rapidly while maintaining its physical integrity in gastrointestinal fluids for prolonged periods and rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients, wherein the coating composition surrounds the core such that the system provides a biphasic release of the drug in gastrointestinal fluids (see abstract and claims 1-2 and 9-10). Examples of drugs used include pyridostigmine, and their salts (para 0048) or carbidopa/levodopa (para 0041). Dudhara et al. teach that gastro retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part of the drug is present in the coat, and is available as immediate release wherein the coat comprises hydroxypropyl methylcellulose (para 0003, 0062 and Table 3). It would have been prima facie obvious to one of ordinary skill in the art  before the effective filing date of the instant invention to add the immediate release layer comprising a smaller dosage of pyridostigmine bromide and overcoat for providing  biphasic release (e.g., immediate/extended release) and protecting the immediate release layer with overcoat as disclosed in Dudhara. 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute levodopa/caridopa for pyridostigmine bromide as in Dudhara et al and Vergnault et al. One would have been motivated to do so because it was known that gastric retention controlled drug delivery system is useful in providing improved drug delivery for various active agents including pyridostigmine as well as levodopa/carbidopa. One skilled in the art would have known to apply a known technique to a known drug such as pyridostigmine bromide with a reasonable expectation of success of obtaining a gastro retentive dosage form comprising pyridostigmine bromide as the  active agent of choice. 
	Ramtoola et al. disclose polymers of Eudragit type (para 0049). Both polyvinyl alcohol and ammonio methacrylate co-polymers such as Eudragit RS and Eudragit RL are suitable polymeric materials for forming permeable membrane for use in membrane controlled dosage forms can be made by preparing a core and coating the core with a membrane as taught by Devane et al. (US 2005/0090554)  (see paras 0016-0019, 0120, and 0126). Devane et al. further teaches that the ammonio-methacrylate copolymers swell in water and digestive fluids independently of pH and in the swollen state, they are then permeable to water and dissolved active agents (para 0126). Devane et al. disclose that the permeability of the polymers depends on the ratio of the ethylacrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride 
	Ramtoola et al. does not disclose orifice however, Duvane et al. disclose that one or more delivery orifices can be drilled through the selectively permeable membrane wall which is generally permeable to water, but impermeable to the drug and exterior aqueous-based fluid is imbibed through the selectively permeable membrane wall and contacts the drug to form a solution or suspension of the drug and the drug solution or suspension is then pumped out through the orifice as fresh fluid is imbibed through the selectively permeable membrane to equalize the osmotic pressure across the selectively permeable membrane (see para 0107 and 0110). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
	With regards to the claims reciting burst release, swelling integrity, floating time and bioavailability, Ramtoola et al. disclose that the gastro retentive dosage forms swells to a size that prevents its passing through the pyloric sphincter and is able to float  upon contact with water or gastric fluid. Dudhara teaches that the core achieves a high degree of swelling in a short time and this high degree of swelling may be achieved by using highly and rapidly swellable polymers or by avoiding a high pressure of compaction of the swellable polymers, or by use of highly swellable polymers that inherently compress to a low density (para 0071). The structural features of the claim have been met and thus the resultant properties would necessarily follow. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). A person having ordinary skill in the art would have been able to optimize those components for the gastro retentive dosage forms according to Ramtoola et al. to provide the desired initial burst release, swelling integrity floating time and bioavailability suitable for gastric retention and extended release of the drug. Furthermore, as to the percentage ranges of copolymer, prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
DOUBLE PATENTING
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 52-69  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises the same active agent (pyridostigmine bromide) and extended release components comprise a core and a permeable elastic membrane surrounding the core,  wherein the core comprises between about 50 mg and about 400 mg pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid such as succinic acid, gas generating agents such as a carbonate salt, and a 
 Claims 52-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,744,093. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘093 patent recite a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises the same active agent (pyridostigmine bromide) and extended release components comprise a core and a permeable elastic membrane surrounding the core,  wherein the core comprises between about 50 mg and about 400 mg pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid such as succinic acid, gas generating agents such as a carbonate salt, and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2), and wherein the dosage form provides an extended release of pyridostigmine bromide for at least about 14 hours.  The concentrations of components, 
Claims 52-69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application No. 17/003323. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release portion and an extended release portion wherein the immediate release portion  comprises the same active agent (pyridostigmine) and the extended release portion comprise a core and a permeable elastic membrane surrounding the core,  wherein the core comprises pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid, gas generating agents such as a carbonate salt and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2), and wherein the dosage form provides an extended release of pyridostigmine bromide for at least about 14 hours.  The concentrations of components, the swelling integrity, floating lag time, gastric retention, volume gain, etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises the same active agent (pyridostigmine bromide) and extended release components comprise a core, a permeable elastic membrane surrounding the core and an orifice passing through the permeable elastic membrane,  wherein the core comprises between about 50 mg and about 400 mg pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid such as succinic acid, gas generating agents such as a carbonate salt, and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2), and wherein the dosage form provides an extended release of pyridostigmine bromide for at least about 14 hours.  The concentrations of components, the swelling integrity, floating lag time, gastric retention, volume gain, etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.
 Claims 52-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12 and 14 of copending application No. 16/868056. 

Claims 52-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-48 and 50-89 of copending application No. 16/319086. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a floating gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent including pyridostigmine, a swellable water-soluble polymer (hypromellose), an acid  and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl 
Claims 52-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-48 and 50-89 of copending application No. 16445110. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a floating gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent including pyridostigmine, a swellable water-soluble polymer , an acid  and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.  The concentrations of components, the swelling integrity, floating lag time, gastric retention, volume gain, etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.


CORRESPONDENCE
       5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615